          Case 1:20-cv-11600-LTS Document 10 Filed 08/28/20 Page 1 of 5



                      UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF MASSACHUSETTS


COMMONWEALTH OF MASSACHUSETTS,
                                                        Civil Action No. 1:20-cv-11600-LTS
                           Plaintiff,

                      v.

UNITED STATES DEPARTMENT OF
EDUCATION; and BETSY DEVOS, in her
official capacity as Secretary of the United States
Department of Education,

                       Defendants.




FARAH NOERAND,
                                                        Civil Action No. 1:20-cv-11271-LTS
                           Plaintiff,

                      v.

BETSY DEVOS, in her official capacity as
Secretary of the United States Department of
Education, and THE UNITED STATES
DEPARTMENT OF EDUCATION,

                           Defendants.


                                        JOINT STATUS REPORT

       Pursuant to the Court’s order of August 27, 2020 in the above-captioned cases, ECF # 9

and ECF #26, respectively, the parties submit this joint status report proposing a schedule for

proceedings related to the Commonwealth’s Motion for Preliminary Injunction, No. 20-cv-
          Case 1:20-cv-11600-LTS Document 10 Filed 08/28/20 Page 2 of 5



11600, ECF # 3, and for any further proceedings or briefing related to the scope of the

preliminary injunction in the Noerand action, No. 20-cv-11271, ECF #16.

       Due to the similarity of the issues that the two cases present, in order to avoid duplicative

and unnecessary briefing in these matters, and in the interest in judicial economy, the

Commonwealth of Massachusetts, Farah Noerand, and the defendants in both matters hereby

agree and propose that:

       1. The parties will forego any further briefing on the Commonwealth’s Motion for

           Preliminary Injunction, and the Court will recognize that defendants oppose the

           Motion on the same bases that they opposed the Motion for Preliminary Injunction in

           Noerand, No. 1:20-cv-11271-LTS, ECF #10.

       2. The Commonwealth will waive any merits arguments in its Motion for Preliminary

           Injunction that go beyond the likelihood of success on the merits already decided by

           the Court in Noerand, No. 1:20-cv-11271-LTS, ECF #16.

       3. The Commonwealth will waive any argument that nationwide relief is the appropriate

           remedy with respect to its Motion for Preliminary Injunction and requests only a

           statewide preliminary injunction.

       4. Ms. Noerand withdraws, without prejudice, her request for statewide relief in her

           Motion for Preliminary Injunction, and no further briefing or decision will be

           required on that Motion.

       5. The deadline for defendants to answer the complaint in Noerand will be extended

           indefinitely. Once the Court has entered an order on the Commonwealth’s Motion for




                                                     2
        Case 1:20-cv-11600-LTS Document 10 Filed 08/28/20 Page 3 of 5



         Preliminary Injunction, the parties in both cases will confer as to a date by which an

         answer or motion to dismiss will be filed.



Date: August 28, 2020



                                           Respectfully submitted,

                                           MAURA HEALEY
                                           Attorney General
                                           Commonwealth of Massachusetts

                                           /s/ Abigail B. Taylor
                                           Abigail B. Taylor
                                           Jonathan Burke
                                           Abrisham Eshghi
                                           David Ureña
                                           Assistant Attorneys General
                                           Office of the Attorney General
                                           One Ashburton Place
                                           Boston, MA 02108
                                           Tel. (617) 727-2200
                                           abigail.taylor@mass.gov
                                           jonathan.burke@mass.gov
                                           abrisham.eshghi@mass.gov
                                           david.urena@mass.gov

                                           FARAH NOERAND
                                           By her attorneys,

                                           /s/ Rachel C. Hutchinson
                                           Dean Richlin (Bar Roll No. 419200)
                                           Jeremy W. Meisinger (Bar Roll No. 688283)
                                           Rachel C. Hutchinson (Bar Roll No. 696739)
                                           FOLEY HOAG LLP 155 Seaport Boulevard
                                           Boston, Massachusetts 02210 Telephone: (617)
                                           832-1000
                                           Facsimile: (617) 832-7000
                                           ehutchinson@foleyhoag.com

                                           Iris Gomez (Bar Roll No. 201000)


                                                  3
Case 1:20-cv-11600-LTS Document 10 Filed 08/28/20 Page 4 of 5



                           Deirdre M. Giblin (Bar Roll No. 566547)
                           MASSACHUSETTS LAW REFORM INSTITUTE
                           40 Court Street, Suite 800 Boston, MA 02108

                           ELISABETH DEVOS, SECRETARY OF THE
                           UNITED STATES DEPARTMENT OF
                           EDUCATION, AND THE UNITED STATES
                           DEPARTMENT OF EDUCATION

                           By their attorney,

                           Andrew E. Lelling
                           United States Attorney

                           By:

                           Annapurna Balakrishna (Bar Roll No. 655051)
                           Assistant United States Attorney
                           United States Attorney’s Office
                           1 Courthouse Way – Suite 9200
                           Boston, MA 02210
                           Telephone: 617-748-3111
                           Annapurna.balakrishna@usdoj.gov




                                  4
          Case 1:20-cv-11600-LTS Document 10 Filed 08/28/20 Page 5 of 5



                                  CERTIFICATE OF SERVICE

         I, Abigail B. Taylor, counsel for Plaintiff Commonwealth of Massachusetts, hereby
certify that this document has been filed on August 28, 2020, through the Court’s ECF system and
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF).

                                                /s/ Abigail B. Taylor



                                  CERTIFICATE OF SERVICE

        I, Rachel C. Hutchinson, counsel for Plaintiff Farah Noerand, hereby certify that this
document has been filed on August 28, 2020, through the Court’s ECF system and will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                                /s/ Rachel C. Hutchinson




                                                        5
